Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 11/13/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190171356 A1) hereinafter referred to as Kim in view of Jeong et al. (US 10437349 B2) hereinafter referred to as Jeong.

With respect to claim 1, Kim discloses: A method for personal identification number entry on media devices, the method comprising: (Kim Figs. 4A-4C illustrate PIN entry on a media device).
receiving, using a hardware processor of a media device, a request to enter a personal identification number (PIN) using a remote control device that is connected to the media device; (Kim ¶50 discloses Fig. 1 wherein “the electronic apparatus 100 may receive various control commands from the remote controller 20”. Kim ¶114-116 disclose Fig. 4A wherein a signal is received and accordingly display the PIN entry screen illustrated in the figure).
causing, using the hardware processor, a PIN entry interface screen that includes (i) a PIN pad in which a plurality of numerical characters and one or more functional options are divided into a plurality of subsections (Kim ¶137 and ¶139-140 and Figs. 8A and 8B illustrate pin pad with functional options to divide the numbers into plurality of subsections based on pressing the left or right buttons to navigate between different sections).
and (ii) a virtual directional pad interface that corresponds to a directional pad having a plurality of directional buttons and a central select button on the remote control device, (Kim ¶139-140 and Figs. 8A and 8B illustrate virtual directional pad interface 811 and 821 having up, down, left and right directional buttons with a central select button).
wherein the virtual directional pad interface allocates a first subset of the directional buttons and a central select button on the remote control device to an active subsection of the plurality of subsections (Kim ¶140-141 and Figs. 8A-8B disclose highlighted directional pad allocating a first subset of the pin pad numbers 811 and 821 that can be navigated by a subset of the directional buttons which is the right button, it is interpreted as a subset because in this embodiment they are not using the up and down directional buttons. Then showing first subsections 811 and 821 of the plurality of other sections illustrated such as 810).
and wherein the virtual directional pad interface allocates a second subset of the directional buttons on the remote control device to navigate between each of the plurality of subsections; (Kim Fig. 8A wen the right button is pressed in step 811 it would move to step 810 wherein a second subset of the directional buttons would be allocated which this time is the left and right arrows of the remote control to navigate between the plurality of number subsections).
receiving, using the hardware processor, a key press from the remote control device; (Kim ¶102 discloses the processor receiving key presses from user on the remote control device).
and updating, using the hardware processor, a PIN entry region on the PIN entry interface screen with a numerical character or performing a functional option from the one or more functional options that corresponds with the received key press, (Kim ¶103 “The processor 120 may change a position of the button object of the virtual keypad image and may rearrange a plurality of keys constituting the virtual keypad object while maintaining the position of the button object. When reordering the plurality of keys, the processor 120 may generate the virtual keypad image such that a position of the key selected by the user is the same as a position of the predicted key.” Such as illustrated in Figs. 4A-4C).
Kim does not explicitly disclose: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen.
However, Jeong in an analogous art discloses: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen. (Jeong column 9 lines 20-30 and Fig. 3A illustrates that the numerical characters are inhibited from being presented on the interface by displaying them as asterisks “*”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen as disclosed by Jeong to prevent keys from being displaying on the screen which might result in them being leaked according to Jeong col 8 line 60 to col 9 line 5.

With respect to claim 2, Kim in view of Jeong disclose: The method of claim 1, wherein the PIN pad is presented adjacent to the virtual directional pad interface in the PIN entry interface screen and wherein the active subsection of the plurality of subsections in the PIN pad is highlighted. (Kim Fig. 4A, 4C and 8B illustrate the PIN pad adjacent to the directional pad and the directional pad with the active subsection of numbers is highlighted in grey).

With respect to claim 3, Kim in view of Jeong disclose: The method of claim 1, wherein each subsection of the plurality of subsections corresponds to a sequence of numerical characters, (Kim Fig. 8A illustrates sequence of characters in each of the plurality of subsections).
wherein the first subset of the directional buttons on the remote control device comprises a left button and a right button of the directional pad of the remote control device, (Kim ¶124-125 disclose the remote comprising the left and right buttons of directional pad illustrated in Fig. 1).
and wherein the left directional button, the central select button, and the right directional button are each allocated to a numerical character in the sequence of numerical characters. (Kim Fig. 5A-5C illustrate for example as user navigates between different subsections, wherein when different subsections are highlighted would allocate characters to the left, center and right buttons).

With respect to claim 4, Kim in view of Jeong disclose: The method of claim 1, wherein the second subset of the directional buttons on the remote control device comprises an up button and a down button of the directional pad of the remote control device and wherein the up button and the down button are each allocated to a navigation to an adjacent subsection to the active subsection. (Jeong col 11 line 55 to col 12 line 26 disclose Fig. 5B wherein the up and down buttons are used to navigate between each subsection wherein highlighted, in the figure, is the subsection showing numbers 5 and 6. The directional buttons are also disclosed by as illustrated by Jeong in Fig. 1, see also Fig. 5C which demonstrates a longer row wherein the matrix arrangement of numerical characters are adjusted accordingly).

With respect to claim 5, Kim in view of Jeong disclose: The method of claim 1, wherein each subsection of the plurality of subsections in the PIN pad corresponds to a row of numerical characters in the PIN pad. (Kim clearly illustrates from Fig. 4A all the way to Fig. 10 each subsection in the pin pad corresponding to a row of characters).

With respect to claim 6, Kim in view of Jeong disclose: The method of claim 1, wherein the virtual directional pad interface in the PIN entry interface screen is shaped to correspond with the directional pad on the remote control device. (Kim Fig. 8A-8B illustrating pin interface shaped as the directional pad on the remote control illustrated in Kim Fig. 1).

With respect to claim 7, Kim in view of Jeong disclose: The method of claim 1, wherein one of the plurality of numerical characters in the active subsection is presented on a representative directional button in the virtual directional pad interface. (Kim Figs. 8A-8B illustrate a representative directional button on the interface wherein numerical characters in the active subsection are presented synonymous to applicant illustrated figures such as instant application Fig. 7).

With respect to claim 8, Kim in view of Jeong disclose: The method of claim 1, wherein the virtual directional pad interface is integrated within the PIN pad and wherein the virtual directional pad interface is presented in place of the active subsection of the PIN pad. (It seems the applicant is claiming the same matter in claim 7 but worded differently as evident by ¶13 and Figs. 8A-8B of the applicant’s specifications and drawings documents; therefore, Kim Figs. 8A-8B illustrate a representative directional button on the interface wherein numerical characters in the active subsection are presented synonymous to applicant illustrated figures such as instant application Fig. 7).

With respect to claim 9, Kim in view of Jeong disclose: The method of claim 1, wherein each of the plurality of subsections in the PIN pad is presented in the PIN entry interface screen as one of a plurality of virtual directional pad interfaces, (Kim Figs. 8A-8B illustrate each subsection presented a directional pad wherein different directional pad interfaces can be used such as in Figs. 4A-5C).
wherein a first virtual directional pad interface is activated from the plurality of virtual directional pad interfaces, and wherein the first virtual directional pad interface corresponds with the active subsection. (Kim Figs. 4A-5C illustrate an interface is activated from different interfaces and then user can navigate by selecting numerical characters in each active subsection).

With respect to claim 10, Kim in view of Jeong disclose: The method of claim 1, wherein a back button of the remote control device is allocated to delete the numerical character that was last entered in the PIN entry region. (Kim Figs. 8A-8B illustrate an allocated delete button, all the way to the far right of the directional pad, to delete the characters in sequence they were entered as would be understood by one of ordinary skill in the art).

With respect to claim 16, Kim in view of Jeong disclose: The method of claim 1, wherein the one or more functional options includes an option to replace the PIN entry interface screen with a different PIN entry interface screen in which the numerical character that corresponds with the received key press is presented. (Kim Figs. 4A-5C illustrate an interface is activated from different interfaces wherein users can select a key that would be presented on the screen).

With respect to claim 19, Kim discloses: A media device comprising: a hardware processor that: receives a request to enter a personal identification number (PIN) using a remote control device that is connected to the media device; (Kim ¶50 discloses Fig. 1 wherein “the electronic apparatus 100 may receive various control commands from the remote controller 20”. Kim ¶114-116 disclose Fig. 4A wherein a signal is received and accordingly display the PIN entry screen illustrated in the figure).
causes a PIN entry interface screen that includes (i) a PIN pad in which a plurality of numerical characters and one or more functional options are divided into a plurality of subsections (Kim ¶137 and ¶139-140 and Figs. 8A and 8B illustrate pin pad with functional options to divide the numbers into plurality of subsections based on pressing the left or right buttons to navigate between different sections).
and (ii) a virtual directional pad interface that corresponds to a directional pad having a plurality of directional buttons and a central select button on the remote control device, (Kim ¶139-140 and Figs. 8A and 8B illustrate virtual directional pad interface 811 and 821 having up, down, left and right directional buttons with a central select button).
wherein the virtual directional pad interface allocates a first subset of the directional buttons and a central select button on the remote control device to an active subsection of the plurality of subsections (Kim ¶140-141 and Figs. 8A-8B disclose highlighted directional pad allocating a first subset of the pin pad numbers 811 and 821 that can be navigated by a subset of the directional buttons which is the right button, it is interpreted as a subset because in this embodiment they are not using the up and down directional buttons. Then showing first subsections 811 and 821 of the plurality of other sections illustrated such as 810).
and wherein the virtual directional pad interface allocates a second subset of the directional buttons on the remote control device to navigate between each of the plurality of subsections; (Kim Fig. 8A wen the right button is pressed in step 811 it would move to step 810 wherein a second subset of the directional buttons would be allocated which this time is the left and right arrows of the remote control to navigate between the plurality of number subsections).
receives a key press from the remote control device; (Kim ¶102 discloses the processor receiving key presses from user on the remote control device).
and updates a PIN entry region on the PIN entry interface screen with a numerical character or performing a functional option from the one or more functional options that corresponds with the received key press, (Kim ¶103 “The processor 120 may change a position of the button object of the virtual keypad image and may rearrange a plurality of keys constituting the virtual keypad object while maintaining the position of the button object. When reordering the plurality of keys, the processor 120 may generate the virtual keypad image such that a position of the key selected by the user is the same as a position of the predicted key.” Such as illustrated in Figs. 4A-4C).
Kim does not explicitly disclose: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen.
However, Jeong in an analogous art discloses: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen. (Jeong column 9 lines 20-30 and Fig. 3A illustrates that the numerical characters are inhibited from being presented on the interface by displaying them as asterisks “*”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen as disclosed by Jeong to prevent keys from being displaying on the screen which might result in them being leaked according to Jeong col 8 line 60 to col 9 line 5.

With respect to claim 20, Kim discloses: A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for personal identification number entry on media devices, the method comprising: (Kim Figs. 4A-4C illustrate PIN entry on a media device).
receiving, using a media device, a request to enter a personal identification number (PIN) using a remote control device that is connected to the media device; (Kim ¶50 discloses Fig. 1 wherein “the electronic apparatus 100 may receive various control commands from the remote controller 20”. Kim ¶114-116 disclose Fig. 4A wherein a signal is received and accordingly display the PIN entry screen illustrated in the figure).
causing a PIN entry interface screen that includes (i) a PIN pad in which a plurality of numerical characters and one or more functional options are divided into a plurality of subsections (Kim ¶137 and ¶139-140 and Figs. 8A and 8B illustrate pin pad with functional options to divide the numbers into plurality of subsections based on pressing the left or right buttons to navigate between different sections).
and (ii) a virtual directional pad interface that corresponds to a directional pad having a plurality of directional buttons and a central select button on the remote control device, (Kim ¶139-140 and Figs. 8A and 8B illustrate virtual directional pad interface 811 and 821 having up, down, left and right directional buttons with a central select button).
wherein the virtual directional pad interface allocates a first subset of the directional buttons and a central select button on the remote control device to an active subsection of the plurality of subsections (Kim ¶140-141 and Figs. 8A-8B disclose highlighted directional pad allocating a first subset of the pin pad numbers 811 and 821 that can be navigated by a subset of the directional buttons which is the right button, it is interpreted as a subset because in this embodiment they are not using the up and down directional buttons. Then showing first subsections 811 and 821 of the plurality of other sections illustrated such as 810).
and wherein the virtual directional pad interface allocates a second subset of the directional buttons on the remote control device to navigate between each of the plurality of subsections; (Kim Fig. 8A wen the right button is pressed in step 811 it would move to step 810 wherein a second subset of the directional buttons would be allocated which this time is the left and right arrows of the remote control to navigate between the plurality of number subsections).
receiving a key press from the remote control device; (Kim ¶102 discloses the processor receiving key presses from user on the remote control device).
and updating a PIN entry region on the PIN entry interface screen with a numerical character or performing a functional option from the one or more functional options that corresponds with the received key press, (Kim ¶103 “The processor 120 may change a position of the button object of the virtual keypad image and may rearrange a plurality of keys constituting the virtual keypad object while maintaining the position of the button object. When reordering the plurality of keys, the processor 120 may generate the virtual keypad image such that a position of the key selected by the user is the same as a position of the predicted key.” Such as illustrated in Figs. 4A-4C).
Kim does not explicitly disclose: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen.
However, Jeong in an analogous art discloses: wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen. (Jeong column 9 lines 20-30 and Fig. 3A illustrates that the numerical characters are inhibited from being presented on the interface by displaying them as asterisks “*”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim wherein the numerical character that corresponds with the received key press and the received key press are inhibited from being presented on the PIN entry interface screen as disclosed by Jeong to prevent keys from being displaying on the screen which might result in them being leaked according to Jeong col 8 line 60 to col 9 line 5.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claims 1-10, 16 and 19-20 above, and further in view of Tseng (US 9582139 B1) hereinafter referred to as Tseng.

With respect to claim 11, Kim in view of Jeong disclose: The method of claim 1, further comprising, 
They do not explicitly disclose: in response to determining that a correct PIN has been entered into the PIN entry region, causing an action to be performed on the media device.
However, Tseng in an analogous art discloses: in response to determining that a correct PIN has been entered into the PIN entry region, causing an action to be performed on the media device. (Tseng col 8 lines 40-45 disclose the mobile device can be used as a remote control. Wherein Tseng col 9 lines 4-20 disclose “authentication mechanisms may be used as a user switches from a first user's profile to a second user's profile. For example, the user may be prompted to enter a password or code” the password or code are mapped to the PIN and wherein the cited paragraph discloses that when user is authenticated the performed action is loading information associated with the user which is mapped to the action performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Jeong wherein in response to determining that a correct PIN has been entered into the PIN entry region, causing an action to be performed on the media device as disclosed by Tseng to authenticate and switch between information associated with a different user (Tseng col 9 lines 4-20).

With respect to claim 14, Kim in view of Jeong disclose: The method of claim 1, 
They do not explicitly disclose: wherein the one or more functional options includes an option to switch from a first user account to a second user account for entering the PIN.
However, Tseng in an analogous art discloses: wherein the one or more functional options includes an option to switch from a first user account to a second user account for entering the PIN. (Tseng col 8 lines 40-45 disclose the mobile device can be used as a remote control. Wherein Tseng col 9 lines 4-20 disclose “authentication mechanisms may be used as a user switches from a first user's profile to a second user's profile. For example, the user may be prompted to enter a password or code”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Jeong wherein the one or more functional options includes an option to switch from a first user account to a second user account for entering the PIN as disclosed by Tseng to authenticate and switch between information associated with a different user (Tseng col 9 lines 4-20).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claims 1-10, 16 and 19-20 above, and further in view of Delker et al. (US 9015620 B1) hereinafter referred to as Delker.

With respect to claim 12, Kim in view of Jeong disclose: The method of claim 1, 
They do not explicitly disclose: wherein the key press from the remote control device is a press and hold gesture that has been provided to the remote control device.
However, Delker in an analogous art discloses: wherein the key press from the remote control device is a press and hold gesture that has been provided to the remote control device. (Delker col 10 lines 5-25 disclose using a press and hold action on a directional keypad to navigate between different sections when reciting “wherein, in response to receiving a press and hold gesture on a directional button on the directional pad of the remote control device, the PIN pad navigates from the active subsection to an adjacent subsection.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Jeong wherein the key press from the remote control device is a press and hold gesture that has been provided to the remote control device as disclosed by Delker for the purpose of enabling quicker list navigation (Delker col 10 lines 21-22).

With respect to claim 13, Kim in view of Jeong disclose: The method of claim 1, 
They do not explicitly disclose: wherein, in response to receiving a press and hold gesture on a directional button on the directional pad of the remote control device, the PIN pad navigates from the active subsection to an adjacent subsection.
However, Delker in an analogous art discloses: wherein, in response to receiving a press and hold gesture on a directional button on the directional pad of the remote control device, the PIN pad navigates from the active subsection to an adjacent subsection. (Delker col 10 lines 5-25 disclose using a press and hold action on a directional keypad to navigate between different sections when reciting “wherein, in response to receiving a press and hold gesture on a directional button on the directional pad of the remote control device, the PIN pad navigates from the active subsection to an adjacent subsection.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Jeong wherein, in response to receiving a press and hold gesture on a directional button on the directional pad of the remote control device, the PIN pad navigates from the active subsection to an adjacent subsection as disclosed by Delker for the purpose of enabling quicker list navigation (Delker col 10 lines 21-22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claims 1-10, 16 and 19-20 above, and further in view of Kuang (US 20040178923 A1) hereinafter referred to as Kuang.

With respect to claim 15, Kim in view of Jeong disclose: The method of claim 1, 
They do not explicitly disclose: wherein the one or more functional options includes an option to hide the PIN pad from being presented on the PIN entry interface screen.
However, Kuang in an analogous art discloses: wherein the one or more functional options includes an option to hide the PIN pad from being presented on the PIN entry interface screen. (Kuang ¶63 discloses a “number keypad” wherein “On the remote control 628, there is a switch button allowing users to hide or display the order numbers or letters on the screen.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-pad disclosed by Kim and Jeong wherein the one or more functional options includes an option to hide the PIN pad from being presented on the PIN entry interface screen as disclosed by Kuang to use a small keypad that saves screen space when not needed which is especially beneficial in small size screens (Kuang ¶5 and ¶63).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claims 1-10, 16 and 19-20 above, and further in view of Zhang et al. (US 20130254567 A1) hereinafter referred to as Zhang.

With respect to claim 17, Kim in view of Jeong disclose: The method of claim 1, 
They do not explicitly disclose: wherein the one or more functional options includes an option to reset the PIN associated with a user account.
However, Zhang in an analogous art discloses: wherein the one or more functional options includes an option to reset the PIN associated with a user account. (Zhang ¶15 discloses using remote control 90 comprising “selectable item menus” including the option to reset password).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-pad disclosed by Kim and Jeong wherein the one or more functional options includes an option to reset the PIN associated with a user account as disclosed by Zhang to allow a user to preform remote functions without having to come in physical contact with the display computing device (Zhang ¶2-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong as applied to claims 1-10, 16 and 19-20 above, and further in view of Tseng (US 9582139 B1) hereinafter referred to as Tseng, Kuang (US 20040178923 A1) hereinafter referred to as Kuang and Zhang et al. (US 20130254567 A1) hereinafter referred to as Zhang.

With respect to claim 18, Kim in view of Jeong disclose: The method of claim 1, wherein the one or more functional options includes an option to access an interface screen containing a plurality of options, (Kim Figs. 4A-4B illustrate accessing the interface screen containing plurality of options to login and enter PIN).
They do not explicitly disclose: wherein the plurality of options includes a first option to switch between user accounts, a second option to hide the PIN pad from being presented on the PIN entry interfaces screen, and a third option to reset the PIN associated with the user account.
However, Tseng in an analogous art discloses: wherein the plurality of options includes a first option to switch between user accounts, (Tseng col 8 lines 40-45 disclose the mobile device can be used as a remote control. Wherein Tseng col 9 lines 4-20 disclose “authentication mechanisms may be used as a user switches from a first user's profile to a second user's profile. For example, the user may be prompted to enter a password or code”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Jeong wherein the plurality of options includes a first option to switch between user accounts as disclosed by Tseng to authenticate and switch between information associated with a different user (Tseng col 9 lines 4-20).
However, Kuang in an analogous art discloses: a second option to hide the PIN pad from being presented on the PIN entry interfaces screen, (Kuang ¶63 discloses a “number keypad” wherein “On the remote control 628, there is a switch button allowing users to hide or display the order numbers or letters on the screen.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-pad disclosed by Kim and Jeong wherein a second option to hide the PIN pad from being presented on the PIN entry interfaces screen as disclosed by Kuang to use a small keypad that saves screen space when not needed which is especially beneficial in small size screens (Kuang ¶5 and ¶63).
However, Zhang in an analogous art discloses: and a third option to reset the PIN associated with the user account. (Zhang ¶15 discloses using remote control 90 comprising multiple “selectable item menus” including the option to reset password).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin-pad disclosed by Kim and Jeong wherein a third option to reset the PIN associated with the user account as disclosed by Zhang to allow a user to preform remote functions without having to come in physical contact with the display computing device (Zhang ¶2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20170228152 A1) fig. 4 illustrates directional keypad with each key allocated a character.
Braden et al. (US 20160092103 A1) figs. 2-3 illustrate directional keypad with each key allocated a character.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493

/Michael Simitoski/Primary Examiner, Art Unit 2493